Citation Nr: 1412013	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  06-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected posttraumatic stress disorder (PTSD).     

2.  Entitlement to an extraschedular rating in excess of 70 percent for PTSD (exclusive of the periods from April 1, 2005 to May 1, 2005; from December 15, 2008 to April 1, 2009; and from August 8, 2012 to October 1, 2012, when temporary total ratings were assigned).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in which the RO, in pertinent part, denied service connection for hepatitis C and continued a 30 percent rating for PTSD.

In his September 2005 notice of disagreement (NOD), the Veteran requested a hearing regarding his claim for an increased rating for PTSD.  A November 2005 letter advised him that a hearing at the RO was scheduled for January 2006; however, the record reflects that the Veteran failed to report for that hearing.  In August 2006, the Veteran again requested an RO hearing.  An October 2006 letter from the RO advised him that his hearing was scheduled for January 2007; however, the Veteran cancelled this hearing.

In June 2009, the Board remanded the claim for an increased rating for PTSD to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  In a December 2010 rating decision, the AMC granted an increased, 50 percent rating for PTSD, effective May 7, 2010.  The AMC denied entitlement to a rating in excess of 50 percent (as reflected in a December 2010 supplemental statement of the case (SSOC)).

In April 2011, the Board granted an increased, 70 percent rating for PTSD, but found that a rating in excess of 70 percent, to include on an extraschedular basis, was not warranted.  The Board also referred a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) to the Agency of Original Jurisdiction (AOJ) for adjudication.  The RO implemented the Board's decision in an April 2011 rating decision, granting a 70 percent rating for PTSD, effective March 30, 2004, the date of the Veteran's claim for an increased rating.

The Veteran appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court issued a Memorandum Decision vacating the Board's April 2011 decision insofar as it denied referral of the Veteran's claim for an increased rating for PTSD for extraschedular consideration.  The Court affirmed the remainder of the April 2011 decision, including the Board's decision to refer the claim for a TDIU to the AOJ. The claim for an extraschedular rating in excess of 70 percent for PTSD has been returned to the Board for further proceedings.

Also in June 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding the claim for service connection for hepatitis C.  A transcript of that hearing is of record.  In September 2012, the Board remanded the claim for service connection for hepatitis C to the RO via the AMC for further development.  After completing the additional development, the AMC continued to deny the claim (as reflected in a February 2013 SSOC), and returned this matter to the Board.

In the September 2012 remand, the Board noted that the hepatitis C claim had been characterized as on appeal from an August 2008 rating decision that found that new and material evidence had not been submitted to reopen a claim for service connection for hepatitis C.  However, the Board determined that new and material evidence had been received within one year of the December 2004 rating decision.  See 38 C.F.R. § 3.156(b) (2013).  Specifically, VA treatment records dated in April 2005 include a history noting that the Veteran began using heroin very early in his tour during Vietnam and continued using after service to mask symptoms of his service-connected PTSD.  Because substance use is considered to be a risk factor for hepatitis C, and this evidence suggested a relationship between the Veteran's service-connected PTSD and his heroin abuse, it was found to be new and material and was considered as having been filed in connection with the Veteran's March 2004 claim for service connection for hepatitis C.  Thus, the claim for service connection for hepatitis C has been characterized as reflected on the title page.

The Board recognizes that, in May 2011, the Veteran filed a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in which he indicated that he was unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  The RO interpreted this as a claim for an increased rating for PTSD.  In a January 2012 rating decision, the RO continued the 70 percent rating for PTSD and denied a TDIU.  Nevertheless, in light of the June 2012 Memorandum Decision, the claim for a rating in excess of 70 percent for PTSD, on an extraschedular basis, remains pending from the appeal of the December 2004 rating decision.

In July 2013, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's hepatitis C was caused and/or aggravated by his service-connected PTSD.      

2.  The schedular criteria for evaluation of the Veteran's PTSD disability is adequate and there is not an exceptional or unusual disability picture associated with that disorder, with such related factors as a resulting marked interference with employment, warranting the assignment of an extraschedular evaluation.







CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the Board concludes that the Veteran's hepatitis C is secondary to the service-connected PTSD.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.10(a) (2013).

2.  The criteria for an extraschedular rating in excess of 70 percent for PTSD (exclusive of the periods from April 1, 2005 to May 1, 2005; from December 15, 2008 to April 1, 2009; and from August 8, 2012 to October 1, 2012, when temporary total ratings were assigned) have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

At the outset, the Board notes that with respect to the Veteran's claim of entitlement to service connection for hepatitis C, to include as secondary to service-connected PTSD, given the favorable outcome as noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


In regard to the remaining claim for an extraschedular rating in excess of 70 percent for PTSD, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in September 2004, November 2009, and July 2013 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in September 2004, November 2009, and July 2013 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the November 2009, and July 2013 letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess. 

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim." Written notice was provided in September 2004, prior to the appealed from rating decision, along with the subsequent notice provided in November 2009 and July 2013, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in an October 2013 supplemental statement of the case (SSOC) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Moreover, with regards to the notice requirements pertaining to increased-rating claims, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes (DCs) or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board finds that the September 2004, November 2009, and July 2013 letters substantially satisfy the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The evidence of record includes various examination and treatment records compiled by VA and non-VA sources, including the reports of multiple VA medical examinations and statements from attending medical personnel.  Also of record are lay statements.  Findings from the VA medical evaluations undertaken and the other evidence on file are sufficiently detailed and comprehensive in scope so as to permit the Board to address the question of whether an extraschedular rating is warranted and the Veteran has not contended otherwise.  Under these circumstances, no further actions are necessary for compliance with the VA's duty to assist, to include providing an additional medical examination or opinion.

The Board also notes substantial compliance with the remand directives in its previous remand in July 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error as a matter of law in failing to ensure compliance).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 




II. Service Connection Claim

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2012); See also Allen v. Brown, 7 Vet. App. 439 (1995).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In the September 2012 and July 2013 remands, the Board noted that the Veteran did not have a diagnosis of hepatitis C in service.  The Veteran's service treatment records showed that in July 1970, he was treated for a staph epidermidis infection on his buttocks.  In addition, his service personnel records showed that his unit was engaged in combat during his service in Vietnam.

Post-service VA treatment records noted a diagnosis of hepatitis C in June 1998 and ongoing treatment for intravenous drug use (cocaine and heroin).  The Veteran had reported that he started smoking and snorting heroin in Vietnam and began using heroin by injection once he returned to the United States in 1972.

VA treatment records dated in April 2005 included a history noting that the Veteran began using heroin very early in his tour during Vietnam to cope with the fear and events around him and continued using after service to mask symptoms of his service-connected PTSD.  VA treatment records dated from May 2009 to June 2009 note that the Veteran had hepatitis C infection risk factors since the 1970s and that he continued to receive treatment for intravenous drug abuse.  It was noted that his hepatitis C infection and skin problems (specifically, the rash on his legs) were possibly related.  The treatment records also noted that the Veteran was exposed to enemy fire while in Vietnam and witnessed the deaths of his fellow servicemembers.  In January 2009, the Veteran submitted a statement that he felt he got hepatitis C from the numerous shots prior to going to Vietnam that were administered with a needle gun that was not sterilized.  The Veteran testified at a June 2012 Board hearing again confirming that he started using heroin in service but did not start using intravenous heroin until he came back to the States.  However, he also indicated that he witnessed someone getting blown up after stepping on a live round and that they did not have plastic gloves; if someone was bleeding, "[y]ou did what you had to do."  (See Hearing Transcript, p.8).  He also said that doctors had told him that his rashes on his legs were probably connected to hepatitis C and that he had a skin condition in the military where he would break out into boils which were lanced with razors.  The Veteran also testified to generally unclean conditions during service and having to boil water before drinking it.

In addition to outlining the above, the Board noted that a VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  

The Board also discussed that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997). Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is the result of a veteran's own alcohol or drug abuse.  However, it has been determined that the amendments do not preclude service connection under 38 C.F.R. § 3.310(a) of a substance-abuse disability that is proximately due to or the result of a service-connected disease or injury.  See VAOPGCPREC 7-99 (June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Thus, there is a limited exception in that service connection may be awarded for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  In such cases, a veteran can only recover if he or she is able to adequately establish that their alcohol or drug abuse disability is secondary to, or is caused by, their primary service-connected disorder.  Allen, 237 F.3d at 1381.

In light of the foregoing, the Board remanded the claim for service connection to obtain a medical opinion to determine the likelihood that the Veteran's hepatitis C infection is related to his military service.  Specifically, the examiner was requested to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C had its clinical onset during active service or was related to any in-service disease, event, or injury, including his claimed in-service risk factors (as opposed to his intravenous drug abuse of heroin and cocaine after service).  The examiner was directed to specifically address each of the following potential in-service risk factors for hepatitis C: (1) the Veteran's possible exposure to blood from injured service members during his unit's combat activities in Vietnam; (2) the Veteran's exposure to unsterilized air gun inoculations in service; (3) lancing of boils during service with razors; (4) generally unclean conditions in Vietnam and having to boil water before drinking it; and (5) smoking and snorting heroin during service.  The examiner was also asked to clearly address whether there was any relationship between the in-service skin condition and the post-service diagnosis of hepatitis C, addressing the in-service finding of staph epidermidis infection in July 1970, and the post-service diagnosis of leukocytosclastic vasculitis in May 2009, possibly related to intravenous drugs, hepatitis C or underlying rheumatologic etiology, or unknown cause.  Lastly, the examiner was directed to clearly state whether the Veteran's hepatitis C was related to substance abuse.  If so, the examiner had to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's substance abuse was either (a) caused by, or (b) aggravated by his PTSD.  In rendering the opinion, the examiner had to acknowledge and address the April 2005 VA treatment note which included a history noting that the Veteran began using heroin very early in his tour during Vietnam to cope with the fear and events around him and continued using after service to mask symptoms of his PTSD, as well as the June 2009 treatment note documenting that the Veteran's substance abuse was at least partially driven by ongoing PTSD symptoms.  Notwithstanding the Veteran's history of substance abuse prior to service (marijuana and alcohol), the examiner was directed to also consider and address the Veteran's reports that his use of heroin began during service.

In a September 2013 medical opinion, a VA physician, J.C., M.D., stated that the Veteran had significant documented risk factors post-service.  While the Veteran was competent to report the claimed in-service risk factors, and he was presumed to have been exposed to combat conditions (and possibly the blood from injured service members) during his service in Vietnam, it was Dr. C.'s opinion that the preponderance of documented risk factors occurred post-service.  Thus, Dr. C. opined that it was less likely as not that the Veteran's hepatitis C had its clinical onset during active service or was related to any in-service disease, event, or injury, including his claimed in-service risk factors (as opposed to his intravenous drug abuse of heroin and cocaine after service).  

With respect to the Veteran's in-service diagnosis of a staph epidermidis infection in July 1970, and his post-service diagnosis of leukocytosclastic vasculitis in May 2009, Dr. C. indicated that the medical literature did not support a single episode of a skin infection as an early manifestation of leukocytoclastic vasculitis.  Thus, the Veteran's in-service skin condition (single, resolved episode) was therefore less likely as not an early manifestation of or causative factor for his post-service development of leukocytoclastic vasculitis in May 2009.  

Dr. C. further opined that the Veteran's hepatitis C was at least as likely as not related to substance abuse via IVDA (intravenous drug abuse).  Dr. C. also opined that the Veteran's hepatitis C was less likely as not caused by or aggravated by his service-connected PTSD.  According to Dr. C., the Veteran had pre-service substance abuse and his PTSD developed after he already had substance abuse problems.  The Veteran's substance abuse less likely as not caused his PTSD.  There was no objective documentation in the Veteran's service treatment records that his substance abuse was aggravated by his PTSD.  Dr. C. stated that there was no objective data to document that the Veteran began using heroin very early in his tour during Vietnam to cope with the fear and events around him.  Dr. C. further reported that there was no objective documentation of any permanent worsening or aggravation of the Veteran's substance abuse due to his PTSD.      

In this case, granting the Veteran the benefit of the doubt, the Board finds that the Veteran's hepatitis C is secondary to his service-connected PTSD.  The Veteran has specifically stated that he started using heroin very early in his tour during Vietnam to cope with the fear and events around him and continued using after service to mask symptoms of his PTSD.  The Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report his personal observations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, the Board accepts as true that due to the Veteran's PTSD symptomatology, he started using heroin, at first smoking and snorting it in Vietnam, and then using it by injection once he returned to the United States in 1972.  Moreover, in the September 2013 VA opinion, Dr. C. linked the Veteran's hepatitis C to his intravenous drug abuse.  Therefore, given that the Veteran's hepatitis C is related to his intravenous drug abuse, and in consideration of the fact that the Veteran started using heroin intravenously due to his PTSD symptomatology, it follows that his hepatitis C is related to his service-connected PTSD.  

The Board recognizes that in the September VA opinion, Dr. C. opined that the Veteran's hepatitis C was not caused or aggravated by his PTSD.  In regard to a rationale, Dr. C. stated that the Veteran had a pre-service substance abuse problem and that the Veteran's PTSD developed after he already had a substance abuse problem.  However, the Board notes that the Veteran's pre-service substance abuse problem did not involve intravenous drug use.  Rather, it only involved marijuana and alcohol abuse.  The Veteran's hepatitis C has been linked to his intravenous drug use, not his marijuana and alcohol abuse.  Therefore, the Veteran's pre-service substance abuse problem is irrelevant.  In addition, Dr. C. reported that the Veteran's substance abuse less likely as not caused his PTSD.  With respect to a rationale, Dr. C. indicated that there was no objective data to document that the Veteran began using heroin very early in his tour during Vietnam to cope with the fear and events around him.  However, regardless of whether there is objective data documenting the Veteran's allegations, the Board has accepted them as true because the Veteran is competent under the law to describe what he experienced while in military service and is also competent to report his personal observations.  See Washington, supra; Jandreau, supra.  The Board also finds the Veteran's statements regarding the history of his drug abuse credible.  

Moreover, with respect to aggravation, Dr. C. stated that there was no objective documentation in the Veteran's service treatment records that his substance abuse was aggravated by his PTSD, and there was no objective documentation of any permanent worsening or aggravation of the Veteran's substance abuse due to his PTSD.  However, the Board notes that aggravation does not have to take place only during service.  At any point in time, whether during or after service, secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.  In addition, Dr. C. did not acknowledge the June 2009 treatment note documenting that the Veteran's substance abuse was at least partially driven by ongoing PTSD symptoms.  Therefore, in light of the above, the Board finds that the probative value of the opinion from Dr. C. is significantly lessened.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) ("[i]t is the responsibility of the BVA . . . to assess the credibility and weight to be given the evidence").

In view of the foregoing, the Board finds that the evidence is at least evenly balanced regarding the question of whether the Veteran's hepatitis C was caused and/or aggravated by his service-connected PTSD.  In cases where the evidence is evenly balanced, the claimant prevails.  See Gilbert, 1 Vet. App. at 53-54.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hepatitis C as secondary to service-connected major PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Extraschedular Claim

In exceptional cases, including when a disability causes marked interference with employment or requires frequent periods of hospitalization, a higher evaluation may be available on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (2013).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In the April 2011 decision, the Board granted an increased, 70 percent rating for PTSD, but found that a rating in excess of 70 percent, to include on an extraschedular basis, was not warranted.  The RO implemented the Board's decision in an April 2011 rating decision, granting a 70 percent rating for PTSD, effective March 30, 2004, the date of the Veteran's claim for an increased rating.  

The Veteran appealed the Board's April 2011 decision to the Court.  In June 2012, the Court issued a Memorandum Decision vacating the Board's April 2011 decision insofar as it denied referral of the Veteran's claim for an increased rating for PTSD for extraschedular consideration.  The Court affirmed the remainder of the April 2011 decision.  The Court stated that in determining whether referral for extraschedular consideration was appropriate, the Board was required to include in its decision a written statement of the reasons or bases.  The determination of whether a claimant was entitled to referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b) was a three-step inquiry, beginning with the threshold requirement that the evidence before VA presented such an exceptional disability picture that the available scheduler evaluations for that disability were inadequate.  See Thun, supra.  According to Thun, if the criteria reasonably described the claimant's disability level and symptomatology, then the claimant's disability picture was contemplated by the rating schedule, the assigned scheduler evaluation was, therefore, adequate, and no referral was required.  22 Vet. App. at 115.  A claimant had to submit evidence that the disability affected employability in ways not contemplated by the rating schedule to meet Thun's first requirement.  The Court noted that according to the Veteran, his PTSD markedly interfered with his employment in ways the 70 percent rating did not contemplate.  It was the Veteran's contention that the Board did not consider specific evidence when it made its decision to not refer his claim for extraschedular consideration.  The Veteran referred to records where it was noted that "he displayed significant psychosocial impairments which were very likely to also contribute to his difficulties in securing suitable employment."  In other records, it was reported that the Veteran had "severe functional impairment" to the extent that he was "neither currently capable of successful and stable self-maintenance."  It was also indicated that the Veteran's employment pattern in the last 3 years was the following: irregular part time (day jobs).  In addition, the Veteran had been "unemployed and homeless"; he had "frequent job changes due to [PTSD]"; his symptoms specifically attributable to [PTSD] had "caused some impairment in social and vocational functioning"; and he had not been "able to maintain occupations . . . extreme difficulty with occupational life."  The Court concluded that because the Board did not discuss the aforementioned evidence, it was unclear if such evidence had been considered when the Board concluded that the "manifestations presented by this disability are contemplated and encompassed by the scheduler criteria and are consistent with the current rating."  Thus, upon remand, the Board had to consider this evidence.         

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In May 2005, the Veteran underwent a VA PTSD examination.  The examiner stated that since the Veteran's discharge, he had worked primarily in construction and as a painter.  The Veteran was incarcerated for 10 years which had interfered with consistent employment, including a recent incarceration on violation of parole charge.  At present, the Veteran was unemployed.  Following the mental status evaluation, the examiner assigned a Global Assessment of Functioning (GAF) score of 55.  The examiner stated that the Veteran's PTSD symptomatology was in the mild to moderate range.  His symptomatology had caused some impairment in social and vocational functioning, including interfering with successful adaptation in a structured inpatient treatment program.  

A VA PTSD examination was conducted in May 2010.  The examiner assigned a GAF score of 41 and noted that the Veteran was unemployed and homeless.  The Veteran displayed significant psychosocial impairments which were very likely contributing to his difficulties in securing suitable employment and housing.  The Veteran's PTSD symptomatology was moderately severe.  

In December 2011, the Veteran underwent a VA PTSD examination.  The examiner stated that due to the Veteran's PTSD, he had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran had been unemployed since 2009; his most recent job was "driving a sweeper at the mall."  He had previously worked as a painter but could no longer perform that job because of pain in his hands.  According to the Veteran, he had a history of getting into arguments with co-workers and superiors.  He also noted that he had been fired from several jobs, usually for getting into confrontations with others.  The Veteran stated that he had difficulties with interpersonal interactions.  He noted that he was often late to work due to his drug problems.  Following the mental status evaluation, the examiner stated that the Veteran's PTSD caused him significant distress.  The Veteran's work history was remarkable for difficulties associated with medical concerns (specifically chronic pain in his extremities contributing to reduced ability to perform required tasks), and interpersonal difficulties (including strong suspicions that others in the workplace were often plotting against him, as well as a history of interpersonal difficulties with others).  It was also likely that the Veteran's substance use had a negative impact on his ability to meet work obligations.  The Veteran's ability to obtain and maintain gainful employment was impaired due to his history of long-standing interpersonal difficulties, history of irritability/anger outbursts at the work place, and tendency to be highly suspicious of the intentions of others in the workplace.  According to the examiner, a position which required minimal interpersonal contact and allowed the Veteran to work in a low-stress environment might be suitable (such as a solitary manual labor job) for the Veteran once he achieved and maintained sustained sobriety (defined as 6 plus months of sobriety).  Until then, he was unlikely to function adequately in the workplace.     

The Veteran's GAF scores during the course of this appeal have ranged from 41 to 55.  As defined in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual (DSM- IV), GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning. 

In light of the above, the Board has considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD is inadequate.  See Thun, supra.  The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the rating criteria.  As noted in Mauerhan, the rating criteria do not contain an exhaustive list of symptoms associated with mental health disorder. Therefore, while the Veteran may exhibit some of the listed symptoms but the fact that other symptoms may not be listed does not render the symptoms unusual or exceptional.  

What must be considered more closely in terms of the criteria is how the PTSD symptoms impact the Veteran socially and occupationally.  In this regard, the Board finds that the various symptoms endorsed by the Veteran produce a level of impairment found within the rating criteria (that is, occupational and social impairment with deficiencies in most areas).  Although the Veteran's PTSD symptomatology has been characterized as "severe," it has also been characterized as "mild" and "moderate," and there is nothing in his reported symptomatology or in how it affects him that is considered unusual or exceptional.  His symptoms do not fall outside of the symptoms listed as representative in the schedule, as to severity, duration, or frequency.  

As noted above, records note that the Veteran "displayed significant psychosocial impairments which were very likely to also contribute to his difficulties in securing suitable employment."  It was also reported that he had "severe functional impairment" to the extent that he was "neither currently capable of successful and stable self-maintenance."  It was indicated that the Veteran's employment pattern in the last 3 years was the following: irregular part time (day jobs).  In addition, the Veteran had been "unemployed and homeless"; he had "frequent job changes due to [PTSD]"; his symptoms specifically attributable to [PTSD] had "caused some impairment in social and vocational functioning"; and he had not been "able to maintain occupations . . . extreme difficulty with occupational life."  These findings are contemplated by the 70 percent rating assigned under DC 9411, specifically, for occupational and social impairment with deficiencies in most areas, such as work and family relations.  This evidence demonstrates that the Veteran's PTSD symptoms affect his ability to function independently, appropriately and effectively and result in difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.   The schedule (Diagnostic Code 9411) contemplates greater disability than that demonstrated in this case, or a 100 percent schedular rating for total occupational and social impairment, and provides for greater compensation when such is demonstrated.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.


ORDER

Entitlement to service connection for hepatitis C, as secondary to service-connected PTSD, is granted.     

Entitlement to an extraschedular rating in excess of 70 percent for PTSD (exclusive of the periods from April 1, 2005 to May 1, 2005; from December 15, 2008 to April 1, 2009; and from August 8, 2012 to October 1, 2012, when temporary total ratings were assigned) is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


